Citation Nr: 0514884	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or within 
one year of the veteran's discharge from service.

2.  The veteran had no service in the Republic of Vietnam.

3.  Diabetes mellitus is not etiologically related to 
exposure to herbicides or any other incident of the veteran's 
military service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for service connection, 
the veteran was provided the notice required under the VCAA 
and the implementing regulations by letter dated in September 
2003, after the RO's initial adjudication of the claim.  The 
veteran was given ample time to respond.  Thereafter, no 
additional information or evidence was received from the 
veteran.  Accordingly, there is no indication or reason to 
believe that the RO' s decision would have been different had 
the claim not been adjudicated before the RO provided the 
notice required by the VCAA and the implementing regulations.  
In the Board's opinion, any procedural errors on the RO's 
part were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record also reflects that all pertinent available service 
records and post-service medical evidence identified by the 
veteran has been obtained.  The veteran has not identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  The 
Board acknowledges that the veteran has not been afforded a 
VA examination to determine the etiology of his current 
diabetes mellitus.  For the reasons explained below, the 
Board has determined that VA has no obligation to provide 
such an examination in this case.  Moreover, the veteran has 
been given the opportunity to testify during hearing, which 
he did in April 2005.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran served on active duty from October 1965 to 
October 1969.  Service personnel records show that the 
veteran served aboard the USS America and was aboard during a 
period in which that ship was present off the coast of the 
Republic of Vietnam.  The veteran's DD Form 214N shows that 
he received the Vietnam Service Medal (with one bronze star) 
and the Republic of Vietnam Campaign Medal for his service in 
the United States Navy, but does not show that he had actual 
service in the Republic of Vietnam.

The veteran's service medical records are negative for 
complaints or findings related to diabetes mellitus.

Treatment records from Mark Meachem, M.D., dated from 
September 1996 to January 1999 note the veteran's ongoing 
treatment for diabetes mellitus.  In September 1996, the 
veteran reported a history of adult onset diabetes.  He 
indicated that his family also had a history of diabetes.  
The impression was adult onset diabetes.  A January 1997 
treatment record notes that the veteran was adhering to a 
diabetic diet.  The impression included adult onset diabetes 
mellitus.  In April 1997, Dr. Meachem noted that the veteran 
was obese, and had been noticeably negligent with his diet.  

Treatment records from Jack C. Berno, M.D., dated from August 
2000 to January 2001 note the veteran's ongoing treatment for 
diabetes mellitus.  In August 2000, Dr. Berno noted the 
veteran's history of poorly controlled diabetes.  He also 
noted that the veteran's family history was strongly positive 
for diabetes.  In September 2000, Dr. Berno noted that the 
veteran's diabetes was reasonably well controlled. 

In January 2001, the veteran submitted a claim for service 
connection for diabetes mellitus.  He indicated that this 
disability began in 1995.

A February 2001 treatment record from Dr. Berno notes that 
the veteran's blood sugars were poorly controlled.  

In a March 2002 statement, the veteran stated that he was 
stationed on the USS America during his military service.  He 
further stated that he remained off-shore during the entire 
deployment; he never went ashore in Vietnam at any point.  

The veteran testified during an April 2005 videoconference 
hearing before the Board that he was exposed to Agent Orange 
at Yankee Station while on deployment with the USS America.  
He stated that the ship was three to four miles off the coast 
of Vietnam while the Air Force was dropping the Agent Orange.  
The veteran further testified that he worked on the flight 
deck and "would have been exposed [to the Agent Orange] if 
the wind blew from inland to sea, which it did."  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
(adult onset) diabetes mellitus, Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir.  1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober , 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. 

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for diabetes 
mellitus.  

The evidence does not suggest nor has it been contended that 
the veteran had diabetes mellitus during service or 
manifested it within one year thereof.  As noted above, the 
medical evidence shows that the veteran's diabetes was 
initially diagnosed many years after service.  No medical 
opinion has been presented to show that the veteran's current 
diabetes mellitus is related to his military service.

Moreover, the veteran contends that service connection is 
warranted for this disability because it resulted from his 
exposure to herbicides in service.  In order to presume that 
exposure to herbicides did occur, the evidence must also show 
that the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The veteran does not maintain and the 
evidence does not show that the veteran left the USS America 
to go ashore in Vietnam.  Thus, the Board concludes that the 
veteran is not entitled to the presumptions set forth in 
38 C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides.

While the Board has considered the veteran's contentions, he 
is not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection on a direct or presumptive basis.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  In the case at hand, the veteran asserts 
that his currently diagnosed adult-onset diabetes mellitus 
was incurred during his military service in the 1960s.  More 
specifically, the veteran maintains that his diabetes 
mellitus is due to his exposure to herbicides during service.  
He has provided no competent evidence of such exposure and in 
the Board's opinion, any determination that he was exposed to 
herbicides under the circumstances described by the veteran 
would be based on speculation.  The Board may not base its 
decision on speculation.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


